Citation Nr: 1605849	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for right knee strain.

3.  Entitlement to an initial compensable evaluation for lumbar spine strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to Boston, Massachusetts.

In December 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  The VLJ held the record open an additional 60 days pending the submission of pertinent evidence.   In February 2016, VA received statements from the Veteran's wife, several of his coworkers, and his chiropractor.  These statements have been associated with the claims folder.  

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to (1) service connection for left knee disorder and (2) service connection for sciatica secondary to lumbar spine disorder have been raised by the Veteran at his December 2015 Board, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Evaluation of Hearing Loss

The Veteran's sworn testimony, along with his statements to medical providers, reflects that he experiences severe difficulty hearing in noise-filled environments.  Private medical records dated in November 2006 reflect that the Veteran had decreased hearing acuity "especially when background noise is present" and when he "attended conferences" it sounded as if peopled "mumbled."  Audiometry showed "mild to severe" hearing loss.

A VA treatment records dated in February 2007 reflects that:

He reports very severe hearing difficulties as noted on audiology report and very severe problems with sensitivity to noise.  He is very aware of sounds around him and these are very distracting to him.  They can interfere with home life and loss of sleep.  He generally does not have the same problems at work, as it is a very secured area.

An April 2007 VA treatment note reflects complaints of hearing loss; the Veteran reported that he received hearing aids about 9 months earlier.

On the authorized VA audiological examination in October 2007, the average pure tone decibel loss was 42 in the right ear with 84 percent speech discrimination and 46 in the left ear with 88 percent speech discrimination.

Having carefully reviewed the evidence of record, the Board finds that remand is necessary.  First, the Board observes that the current evidence of record, to include the October 2007 VA examination, does not fully address the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  Second, because the Veteran's sworn testimony from his December 2015 hearing suggests that his hearing condition is worse than when it was last evaluated by VA in October 2007, a new VA examination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Evaluation of Right Knee Strain and Low Back Strain

The medical and lay evidence suggests that the Veteran's low back strain has worsened since the Veteran's last VA examination in October 2007.  Notably, report of VA examination dated in October 2014 shows that the Veteran now has lumbar radiculopathy of the left lower extremity.  It further shows abnormal gait.  Additionally, the Veteran testified in December 2015 that he sees a private chiropractor for his back, and that he has worsened knee pain interfering with home and work activities.  Specifically, he noted that his knee gives out about once a week and episodes of locking.  He also noted that he could hike a couple years earlier, but his knee symptoms now prevent hiking, biking, and other activities.  He reported that he tries to run but must stop almost immediately.  He reported that he occasionally uses a back and knee brace.

In view of the above, the Board finds that remand is necessary to obtain outstanding pertinent medical records and for re-examination of the Veteran's right knee and low back disorders.  38 C.F.R. §§ 3.159(c), 3.327(a); and Snuffer supra, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent outstanding medical treatment records, to include all private medical treatment records from his "personal doctor" as noted by the Veteran at his December 2015 hearing on appeal, and all treatment records from his chiropractor, Dr. M.C.  The records should be associated with the claims file.  All attempts to obtain these records must be documented, and the AOJ should notify the Veteran if the AOJ is unable to obtain any records requested.

2.  The Veteran should be scheduled for a VA audiological examination.  All audiometric findings should be recorded.  The examiner must fully address the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  All pertinent evidence in the claims file must be reviewed.

3.  The Veteran should be scheduled for a VA examination of the right knee and low back to ascertain the severity of the disorders.  All pertinent evidence in the claims file must be reviewed.  All symptoms reported by the Veteran should be recorded.  Range of motion findings should be obtained that include the point at which pain begins and findings following 3 repetitions of use.  The examiner must comment on the degree of functional loss (pain, weakness, excess fatigability, incoordination, and flare-ups).  For the knee, the examiner should address whether there are objective findings supporting the Veteran's report of joint instability and locking.  For the lumbar spine, the examiner should indicate whether there are objective findings, signs, or symptoms of intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should discuss whether any neurological abnormalities found are as likely as not (50 percent or greater probability) proximately due to or aggravated (permanently worsened) by the Veteran's service-connected right knee and/or lumbar spine disabilities.  A complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, the AOJ should also undertake any other development it determines to be warranted.

5.  The AOJ should then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


